Per Curiam.
In view of the admissions in the answer, the contents of the various writings signed by the defendant, and the uncontradicted testimony of the plaintiff, it was error to dismiss the complaint upon the theory that the alleged contract between the parties lacked mutuality. Moreover, sufficient evidence of damage was adduced to permit the trier of the facts to find that the plaintiff was actually damaged and to fix the amount of his damage. (See Mortimer v. Bristol, 190 App. Div. 452.)
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
All concur; present, Levy, Callahan and Untermyer, JJ.